Citation Nr: 1509498	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to service-connected disease or injury.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for residuals of upper respiratory infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the RO in Honolulu, Hawaii.  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In March 2013, the Board denied the issues listed on the title page (among other issues) and the Veteran appealed this decision.  In an Order, dated in October 2013, the Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in October 2013, and remanded the case to the Board for action consistent with the terms of the JMR.  In the JMR, the parties agreed that the Board did not provide an adequate statement of reasons or bases as to whether the Veteran was entitled to a VA medical examination regarding whether her low back disability was secondary to arthritis in her knees and feet.  As for the claims of service connection for sinusitis, rhinitis (now no longer on appeal), and residuals of upper respiratory infection, the parties found that the Board relied on an inadequate medication examination that failed to offer an opinion regarding the etiology of the conditions.  Thus, the case was remanded back to the Board at which point the Board remanded for further development in March 2014.  

The Board notes that service connection for rhinitis has been granted by way of a November 2014 rating decision.  As this is a full grant of benefits sought, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary for substantial compliance with the Board's previous remand directives from March 2014.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the May 2014 remand, the Board ordered a medical examination with respect to the Veteran's claims.  However, the Board finds that additional clarification is necessary with respect to the medical opinions provided.

First, the June 2014 examiner when asked to consider the etiology of the residuals of respiratory disorder provided for a negative nexus opinion, stating that the evidence fails to show any respiratory condition in this Veteran.  There was no other supporting rationale especially in light of the fact that the Veteran has had a history of upper respiratory infections.  The Board also notes that in the examiner's opinion there is no mention of sinusitis (a distinct disability from rhinitis).  The Veteran has been noted to have treatment in service for sinusitis along and a diagnosis of sinusitis in January 2011.  As such, an addendum medical opinion must be obtained (and one that consists of sufficient supporting rationale based upon the facts of the case and medical principles).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that such examination or opinion is adequate).

Second, the June 2014 examiner did not provide an adequate medical opinion with respect to etiology - both on a secondary and direct basis.  The Veteran has degenerative arthritis of the lumbar spine as confirmed by the June 2014 VA examination report.  She avers that her lumbar spine disability is either caused or aggravated by her service-connected bilateral plantar faciitis, right knee patellofemoral syndrome  or left knee degenerative joint disease with chondromalacia.  The Board notes that the June 2014 VA examiner, when asked to provide a medical nexus opinion on secondary service connection, simply cited to the October 2013 VA physician's statement that there is a "strong possibility that [the Veteran's] foot condition is worsening her knee and back pain."  See February 2013, May 2013, and October 2013 VA Treatment Notes.  She also noted that the VA physician's plan was to have the Veteran adjusted to custom orthotics.  She wrote that the physician "has suggested [the Veteran's] foot problem is aggravating her back problem although her orthotics have not improved her back condition.  So far."  There was no other statement associated with this opinion.  The Boards finds that this medical opinion is not adequate in addressing the issue of whether the back disorder was aggravated by a service connected disease or injury.  If aggravation is found, then a baseline level of severity for the back disorder must be established.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the June 2014 medical examiner or obtain another appropriate examiner if she is not available.  The examiner rendering the opinion should have reviewed the Veteran's case file and this Remand.

First, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that sinusitis and residuals of an upper respiratory disorder are related to the Veteran's service.  The examiner is advised that the Veteran's requirement for a current disability is satisfied if she had a disability either at the time she filed her claim for compensation in October 2008 or at any time since then to the present.  Thus, the examiner must explain whether the sinusitis and upper respiratory infections that are evidenced by the record since the filing of the claim are due to any event in service (regardless if such conditions are no longer present).

In rendering any of the above opinions the examiner should consider and reference the following facts: 

Service treatment records show the Veteran was treated in December 1995 for pharyngitis and rhinitis; in April 1996 for sinusitis; and in January 1996, April 1996, December 1996, January 1997, January 1998, February 1998, and November 1998 for an upper respiratory infection.  In February 2001, the Veteran was treated for strep throat.  On report of medical history completed on separation examination in June 2001, the Veteran responded "yes" to ear, nose, and throat trouble.  The examiner noted that this resolved with medication.  She denied sinusitis or hay fever.  On clinical evaluation, the mouth and throat, sinuses, and nose were all reported as normal.  

On VA examination in January 2011, the Veteran stated that she has year round allergies and takes Benadryl and Zyrtec.  The examiner noted there was a history of nasal allergy (perennial) and sinusitis with headaches and sinus pain.  The diagnoses were: rhinitis/sinusitis, remote history, normal examination; and upper respiratory infections, acute, remote history, normal examination.  The examiner opined that the Veteran had episodes in service but did not have any current problems.  Subsequent medical records, to include entries dated in February 2013, August 2013, and October 2013 show rhinitis and upper respiratory infections.

Second, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that degenerative arthritis of the lumbar spine was incurred in service?  The examiner must also offer an opinion as to whether it is at least as likely as that the degenerative arthritis of the lumbar spine was caused or aggravated by the service-connected degenerative joint disease with chondromalacia of the left knee, patellofemoral syndrome of the right knee, and bilateral plantar fasciitis?  

If aggravation is found, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner should consider that VA treatment records in October 2013 show that there is a strong possibility that the Veteran's foot condition is worsening her back pain

In rendering any of the above opinions the examiner should consider and reference the following facts: 

Service treatment records show the Veteran was seen in August 1996 with a 2 day history of back pain with the onset of menses.  Assessment was pelvic pain, probable dysmenorrhea.  In January 1997, she was seen for complaints of back pain after moving heavy furniture.  Assessment was pulled muscle and she was referred to a physician's assistant.  Following examination, diagnosis was mechanical low back pain.  In February 1997, the Veteran was seen again for a chief complaint of back pain.  She described her lower back pain as "cramps" and thought she might be pregnant.  Assessment was possible pulled muscle and she was again referred to the physician's assistant. Pregnancy test was positive. 

Post service, x-rays of the low back dated in May 2011 showed slight retrolisthesis of L5 with minimal posterior disc space narrowing at L5-S1; and degenerative changes and slight anterior angulation at the sacrococcygeal articulation consistent with old trauma or developmental.  An October 2011 MRI showed mild degenerative changes with disk disease at L4-5 and L5-S1.  A February 2012 VA neurology consult shows that the Veteran had chronic back pain since her 1997 lifting injury during service.  

The examiner is advised that the Veteran is competent to report her symptoms and history. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If any of the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




